                                                                                   Case 2:19-cv-03860-JAK-JC Document 92 Filed 10/06/20 Page 1 of 12 Page ID #:2818




                                                                                     1 Michele Haydel Gehrke (215647)

                                                                                     2 mgehrke@reedsmith.com
                                                                                         REED SMITH LLP
                                                                                     3 101 Second Street Suite 1800

                                                                                     4 San Francisco, CA 94105-3659
                                                                                         Telephone: +1 415 543 8700
                                                                                     5 Facsimile: +1 415 391 8269

                                                                                     6
                                                                                         Mona A. Razani (312234)
                                                                                     7   mrazani@reedsmith.com
                                                                                         REED SMITH LLP
                                                                                     8
                                                                                         355 South Grand Ave Suite 2800
                                                                                     9   Los Angeles, CA 90071
                                                                                         Telephone: +1 213 457 8000
                                                                                    10
                                                                                         Facsimile: +1 213 457 8080
                 A limited liability partnership formed in the State of Delaware




                                                                                    11
                                                                                         Attorneys for Defendant United Airlines, Inc.
                                                                                    12
REED SMITH LLP




                                                                                    13                         UNITED STATES DISTRICT COURT
                                                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                    14
                                                                                           ALLYSON CHAGAS,                               Case. No.: 2:19-cv-03860-JAK-JC
                                                                                    15
                                                                                                                                         DISCOVERY MATTER
                                                                                    16     Plaintiff,
                                                                                                                                         DEFENDANT’S STATUS REPORT
                                                                                    17     vs.                                           RE: (1) DEFENDANT’S MOTION
                                                                                    18                                                   TO COMPEL AND FOR
                                                                                           UNITED AIRLINES, INC., and DOES               SANCTIONS AGAINST MR.
                                                                                    19     1 through 10, inclusive,                      GARREN; AND (2) DEFENDANT’S
                                                                                    20                                                   MOTION TO COMPEL AND
                                                                                           Defendant.                                    SANCTIONS AGAINST
                                                                                    21                                                   PLAINTIFF
                                                                                    22                                                   [ASSIGNED TO HON. CHOOLJIAN
                                                                                                                                         FOR DISCOVERY PURPOSES]
                                                                                    23
                                                                                                                                         Hearing Date:     October 14, 2020
                                                                                    24                                                   Complaint Filed: March 28, 2019
                                                                                    25                                                   Discovery Cut Off: March 2, 2020 but
                                                                                                                                         extended for Defendant
                                                                                    26                                                   Pretrial Conference and Trial Date: TBD
                                                                                    27

                                                                                    28                                     1
                                                                                            DEFENDANT’S STATUS REPORT RE (1) DEFENDANT’S MOTION TO COMPEL
                                                                                           COMPLIANCE AND FOR SANCTIONS AGAINST MR. GARREN; (2) DEFENDANT’S
                                                                                                MOTION TO COMPEL AND FOR SANCTIONS AGAINST PLAINTIFF
                                                                                   Case 2:19-cv-03860-JAK-JC Document 92 Filed 10/06/20 Page 2 of 12 Page ID #:2819




                                                                                     1
                                                                                                                                        TABLE OF CONTENTS
                                                                                     2

                                                                                     3                                                                                                                                      Page

                                                                                     4 I.       DEFENDANT’S MOTION FOR APPLICATION FOR ORDER TO
                                                                                                SHOW CAUSE RE CONTEMPT AND SANCTIONS AGAINST
                                                                                     5          EDWARD GARREN AND MOTION TO COMPEL COMPLIANCE
                                                                                                WITH FRCP 45(G). ...................................................................................................... 3
                                                                                     6
                                                                                         II .   DEFENDANT’S MOTION TO COMPEL PLAINTIFF’S DISCOVERY
                                                                                     7          AND OUTSTANDING ISSUES .................................................................................. 4
                                                                                     8          A.       Special Interrogatories Set One and Two. ......................................................... 4
                                                                                     9          B.       Requests for Production of Documents Set One Nos. 1-42 and
                                                                                                         Compelling Production of Documents. ............................................................. 4
                                                                                    10
                                                                                                C.       Plaintiff’s Deposition Occurred on September 29, 2020. .................................. 7
                 A limited liability partnership formed in the State of Delaware




                                                                                    11
                                                                                                D.       Defendant Maintains and Renews its Request for Sanctions Against
                                                                                    12
                                                                                                         Plaintiff and Plaintiff’s Counsel’s for Their Abuse of the Discovery
REED SMITH LLP




                                                                                    13                   Process. .............................................................................................................. 7

                                                                                    14

                                                                                    15

                                                                                    16

                                                                                    17

                                                                                    18

                                                                                    19

                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26
                                                                                    27

                                                                                    28                                      2
                                                                                             DEFENDANT’S STATUS REPORT RE (1) DEFENDANT’S MOTION TO COMPEL
                                                                                            COMPLIANCE AND FOR SANCTIONS AGAINST MR. GARREN; (2) DEFENDANT’S
                                                                                                 MOTION TO COMPEL AND FOR SANCTIONS AGAINST PLAINTIFF
                                                                                   Case 2:19-cv-03860-JAK-JC Document 92 Filed 10/06/20 Page 3 of 12 Page ID #:2820




                                                                                     1            Pursuant to the Court’s Orders dated August 18, 2020 (Docket No. 88) and
                                                                                     2 September 8, 2020 (Docket No. 90) and in advance of the Court’s Status Conference

                                                                                     3 scheduled for October 14, 2020 at 10:00 a.m.., Defendant United Airlines, Inc.

                                                                                     4 (“United” or “Defendant”) submits this further Status Report regarding the progress

                                                                                     5 made as to: (1) Defendant’s Motion for Application for Order to Show Cause Re

                                                                                     6 Contempt and Sanctions Against Edward Garren and Motion to Compel Compliance

                                                                                     7 with FRCP 45(g) (Docket No. 30), and (2) Defendant’s Motion to Compel Discovery

                                                                                     8 Responses, Documents, Deposition, and Request for Sanctions (Docket No. 27).

                                                                                     9            Defendant is pleased to advise the Court nearly all of the outstanding discovery
                                                                                    10 issues have been resolved, including the taking of Plaintiff’s deposition on September
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 29, 2020. Defendant thanks the Court for assisting the Parties throughout the

                                                                                    12 discovery process. Defendant will provide this Court a brief update of what has been
REED SMITH LLP




                                                                                    13 completed and will renew its request for monetary sanctions against Plaintiff and

                                                                                    14 Plaintiff’s counsel.

                                                                                    15 I.         DEFENDANT’S MOTION FOR APPLICATION FOR ORDER TO
                                                                                    16            SHOW CAUSE RE CONTEMPT AND SANCTIONS AGAINST
                                                                                    17            EDWARD GARREN AND MOTION TO COMPEL COMPLIANCE
                                                                                    18            WITH FRCP 45(G).
                                                                                    19            To remind the Court, while Mr. Garren provided a 7 page production in
                                                                                    20 response to this Court’s Order compelling the production of documents, Mr. Garren

                                                                                    21 did not produce any text-messages and e-mail correspondence1, and did not produce

                                                                                    22 any notes, if any exist. On the Order of the Court, Defendant asked Mr. Garren to

                                                                                    23 review all the documentation and confirm, one way or another, whether these

                                                                                    24 documents (Mr. Garren’s production and Plaintiff’s production of communications)

                                                                                    25 constituted the universe of documents responsive to the Subpoena. Mr. Garren

                                                                                    26
                                                                                    27   1
                                                                                             Plaintiff produced over 59 pages of text and email messages with Mr. Garren.
                                                                                    28                                        3
                                                                                               DEFENDANT’S STATUS REPORT RE (1) DEFENDANT’S MOTION TO COMPEL
                                                                                              COMPLIANCE AND FOR SANCTIONS AGAINST MR. GARREN; (2) DEFENDANT’S
                                                                                                   MOTION TO COMPEL AND FOR SANCTIONS AGAINST PLAINTIFF
                                                                                   Case 2:19-cv-03860-JAK-JC Document 92 Filed 10/06/20 Page 4 of 12 Page ID #:2821




                                                                                     1 responded but his response was vague and argumentative. Declaration of Michele

                                                                                     2 Gehrke (“Gehrke Decl.”) ¶ 2.

                                                                                     3        As stated in the last Status Report, Defendant agrees to reserve the questions
                                                                                     4 regarding Mr. Garren’s communications and correspondence for his deposition, which

                                                                                     5 has not been scheduled yet. Defendant intends to file a Motion for Summary

                                                                                     6 Judgment, which may obviate the need for third-party depositions such as Mr.

                                                                                     7 Garren’s deposition altogether. Gehrke Decl. ¶ 3. However, because Mr. Garren has

                                                                                     8 not actually complied with the Subpoena or this Court’s order, Defendant reserves the

                                                                                     9 right to revisit this issue to the extent it learns that there are more communications or

                                                                                    10 records that have been withheld either by Plaintiff, Plaintiff’s counsel, or Mr. Garren.
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 Therefore, at this time, Defendant is not requesting the Court to take any action with

                                                                                    12 respect to Defendant’s Motion to Compel against Mr. Garren.
REED SMITH LLP




                                                                                    13 II.    DEFENDANT’S MOTION TO COMPEL PLAINTIFF’S DISCOVERY
                                                                                    14        AND OUTSTANDING ISSUES
                                                                                    15        A.    Special Interrogatories Set One and Two.
                                                                                    16        Defendant considers this issue resolved as to the outstanding matters flowing
                                                                                    17 from Defendant’s Motion to Compel. However, Defendant generally maintains that

                                                                                    18 Plaintiff is under an obligation to supplement the Interrogatories to the extent new or

                                                                                    19 updated information has been discovered, which he has not done, including disclosing

                                                                                    20 all of his new medical providers through a supplemental response.

                                                                                    21        B.   Requests for Production of Documents Set One Nos. 1-42 and
                                                                                    22             Compelling Production of Documents.
                                                                                    23        With respect to the Requests for Production of Documents (“RFPDs”) which
                                                                                    24 Defendant issued to Plaintiff last year on August 20, 2019 and for which Plaintiff

                                                                                    25 waived all objections thereto, Defendant provides the following updates:

                                                                                    26             T-Mobile Subpoena for Phone Logs (Relating to RFPD Nos. 23, 39, 40).
                                                                                    27 T-Mobile provided its production pursuant to the Subpoena around September 8, 2020

                                                                                    28                                   4
                                                                                          DEFENDANT’S STATUS REPORT RE (1) DEFENDANT’S MOTION TO COMPEL
                                                                                         COMPLIANCE AND FOR SANCTIONS AGAINST MR. GARREN; (2) DEFENDANT’S
                                                                                              MOTION TO COMPEL AND FOR SANCTIONS AGAINST PLAINTIFF
                                                                                   Case 2:19-cv-03860-JAK-JC Document 92 Filed 10/06/20 Page 5 of 12 Page ID #:2822




                                                                                     1 and, pursuant to the Parties’ First Look Agreement, after Plaintiff’s counsel reviewed

                                                                                     2 the production, it was released to Defendant around September 23, 2020. Gehrke

                                                                                     3 Decl. ¶ 4. Therefore, this issue is resolved.

                                                                                     4              Medical Records (RFP 32) and Subpoenas.
                                                                                     5               o Lawrence Hymes Subpoena: On August 14, 2020, Defendant issued
                                                                                     6 and served a Subpoena for Mr. Hymes’ medical file, which called for the production

                                                                                     7 of therapy notes with a compliance date of September 4, 2020. Gehrke Decl. ¶ 5.

                                                                                     8 Initially, Mr. Hymes objected to the production of records absent a Court order. (Id.)

                                                                                     9 At the last status conference on August 18, 2020, the Court asked the parties to confer

                                                                                    10 with Mr. Hymes to understand his concerns to see if we could reach a stipulation on
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 the records. (Id.) Defendant promptly reached out to Mr. Hymes and Plaintiff’s

                                                                                    12 Counsel to try to reach an agreement. (Id.) Mr. Hymes failed to respond and when
REED SMITH LLP




                                                                                    13 Defense Counsel followed up with Mr. Hymes, Plaintiff’s Counsel instead responded

                                                                                    14 and indicated it was his understanding that Mr. Hymes objected to the production of

                                                                                    15 therapy notes (which he argued have special protections under HIPPA), suggested Mr.

                                                                                    16 Hymes provide a summary of treatment instead of his actual notes/file, and then

                                                                                    17 revoked the signed authorization from Plaintiff for the release of the records. (Id.)

                                                                                    18 Given the concerns with Plaintiff’s involvement in Mr. Garren’s letter “summarizing”

                                                                                    19 his treatment of Plaintiff, Defense Counsel was not in favor of this suggestion from

                                                                                    20 Plaintiff’s Counsel. (Id.) After Defense Counsel reviewed Plaintiff’s authority and

                                                                                    21 conducted legal research which supported Defendant’s position that it was entitled to

                                                                                    22 the therapy notes, Defense Counsel wrote to Plaintiff’s Counsel and Mr. Hymes with

                                                                                    23 its position and supporting authority and suggested a phone call to try to amiably

                                                                                    24 resolve the issues. (Id.) Defense Counsel and Plaintiff’s Counsel had a phone call on

                                                                                    25 September 3, 2020 and were able to reach a resolution with Plaintiff withdrawing his

                                                                                    26 objection to the production of the therapy notes (with safeguards in place) and
                                                                                    27 reinstated his authorization for the release of the records. (Id.) After these lengthy

                                                                                    28                                   5
                                                                                          DEFENDANT’S STATUS REPORT RE (1) DEFENDANT’S MOTION TO COMPEL
                                                                                         COMPLIANCE AND FOR SANCTIONS AGAINST MR. GARREN; (2) DEFENDANT’S
                                                                                              MOTION TO COMPEL AND FOR SANCTIONS AGAINST PLAINTIFF
                                                                                   Case 2:19-cv-03860-JAK-JC Document 92 Filed 10/06/20 Page 6 of 12 Page ID #:2823




                                                                                     1 attempts to meet and confer, Defendant received Mr. Hymes’ medical records

                                                                                     2 production pursuant to the Subpoena after Plaintiff’s first look on September 25,

                                                                                     3 2020, two business days before Plaintiff’s Deposition. (Id.) Therefore, the issue of Mr.

                                                                                     4 Hymes’ Subpoena is finally resolved.

                                                                                     5              o Dr. Rodney Collins and Dr. Jay Gladstein. During Plaintiff’s
                                                                                     6 Deposition, Defendant learned that Plaintiff recently began treating with Dr. Rodney

                                                                                     7 Collins, a provider for which Defendant has already secured a signed authorization to

                                                                                     8 obtain medical records. Defendant previously issued a Subpoena for Dr. Collins’

                                                                                     9 records, but Dr. Collins certified no records exist as it appears Plaintiff began

                                                                                    10 treatment after Defendant issued the Subpoena. Defendant plans to work with
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 Plaintiff’s Counsel to reissue the Subpoena to Dr. Collins at his correct medical

                                                                                    12 facility. Moreover, during Plaintiff’s Deposition, Plaintiff disclosed he treated with
REED SMITH LLP




                                                                                    13 Dr. Jay Gladstein again, but Plaintiff has not supplemented his document production.

                                                                                    14 Defendant expects Plaintiff to obtain these records and supplement his production

                                                                                    15 pursuant to the Request for Production No. 32, or alternatively, cooperate with

                                                                                    16 Defendant in issuing a Subpoena to obtain the new records. Gehrke Decl. ¶ 6.

                                                                                    17 Defendant is optimistic that the Parties can reach an agreement on these two

                                                                                    18 outstanding medical provider documents without the intervention of this Court.

                                                                                    19             Form/General Production Issues: Plaintiff has provided legible copies of
                                                                                    20 the document production that was at issue. Gehrke Decl. ¶ 7. This issue is resolved.

                                                                                    21             Previously Incomplete Document Production: Plaintiff continues to
                                                                                    22 supplement his document production, and as recently as September 25, 2020, Plaintiff

                                                                                    23 produced further text messages from “Azar” in the June 2018 timeframe and a

                                                                                    24 Facebook post Plaintiff made in June 2020. Gehrke Decl. ¶ 8. Thus, while Defendant

                                                                                    25 is hesitant to conclude that Plaintiff has produced all relevant communications

                                                                                    26 responsive to the Requests for Production of Documents, as older communications
                                                                                    27 and documents “trickle in,” for purposes of this Status Update, Defendant will

                                                                                    28                                   6
                                                                                          DEFENDANT’S STATUS REPORT RE (1) DEFENDANT’S MOTION TO COMPEL
                                                                                         COMPLIANCE AND FOR SANCTIONS AGAINST MR. GARREN; (2) DEFENDANT’S
                                                                                              MOTION TO COMPEL AND FOR SANCTIONS AGAINST PLAINTIFF
                                                                                   Case 2:19-cv-03860-JAK-JC Document 92 Filed 10/06/20 Page 7 of 12 Page ID #:2824




                                                                                     1 consider these issues resolved.

                                                                                     2             Plaintiff’s Witness Interview/Investigator Reports: This issue has been
                                                                                     3 resolved.

                                                                                     4        C.    Plaintiff’s Deposition Occurred on September 29, 2020.
                                                                                     5        By mutual agreement, the Parties moved Plaintiff’s full-day Deposition to
                                                                                     6 September 29, 2020. Gehrke Decl. ¶ 9. Due to Plaintiff’s request, the COVID-19

                                                                                     7 Pandemic and Plaintiff’s health concerns, Defendant accommodated Plaintiff via a

                                                                                     8 Zoom remote Deposition. (Id.) At this time, Defendant considers this issue resolved.

                                                                                     9        D.    Defendant Maintains and Renews its Request for Sanctions Against
                                                                                    10              Plaintiff and Plaintiff’s Counsel’s for Their Abuse of the Discovery
                 A limited liability partnership formed in the State of Delaware




                                                                                    11              Process.
                                                                                    12        As discussed above, Plaintiff again has produced additional documents
REED SMITH LLP




                                                                                    13 responsive to the Requests for Production of Documents Set One that were in

                                                                                    14 existence months ago. Now that the issues raised in Defendant’s initial Motion to

                                                                                    15 Compel appear resolved after significant Court intervention and rulings in

                                                                                    16 Defendant’s favor, Defendant again requests that the Court order monetary sanctions

                                                                                    17 against Plaintiff and Plaintiff’s counsel’s for their discovery misconduct for all the

                                                                                    18 reasons outlined in Defendant’s Motion and Status Reports previously filed.

                                                                                    19        Defendant has provided multiple bases for the issuance of sanctions in its
                                                                                    20 moving papers to Defendant’s Motion to Compel, the Opposition to Plaintiff’s Motion

                                                                                    21 to Compel (which was denied) and its Status Reports (See Docket Nos. 66, 76 and

                                                                                    22 87) and therefore Defendant will not repeat these points.

                                                                                    23        However, Defendant yet again recently learned more information that Plaintiff
                                                                                    24 has been continuing to abuse the discovery process during Plaintiff’s Deposition on

                                                                                    25 September 29, 2020 and would like to inform the Court of the same as the Court

                                                                                    26 considers issuing sanctions. As explained above, the Parties met and conferred
                                                                                    27 extensively regarding the Subpoena issued to Mr. Lawrence Hymes. During his

                                                                                    28                                   7
                                                                                          DEFENDANT’S STATUS REPORT RE (1) DEFENDANT’S MOTION TO COMPEL
                                                                                         COMPLIANCE AND FOR SANCTIONS AGAINST MR. GARREN; (2) DEFENDANT’S
                                                                                              MOTION TO COMPEL AND FOR SANCTIONS AGAINST PLAINTIFF
                                                                                   Case 2:19-cv-03860-JAK-JC Document 92 Filed 10/06/20 Page 8 of 12 Page ID #:2825




                                                                                     1 Deposition, Plaintiff admitted that during the time after Defendant secured a signed

                                                                                     2 authorization from Plaintiff to release the records and issued the Subpoena to Mr.

                                                                                     3 Hymes, Plaintiff asked Mr. Hymes to not take any notes of their sessions and

                                                                                     4 instead provide a letter summarizing his treatment. Gehrke Decl. ¶ 10. Indeed,

                                                                                     5 Plaintiff admitted during his Deposition that he asked Mr. Hymes not to take notes so

                                                                                     6 that Defense Counsel would not obtain information relevant to his treatment and the

                                                                                     7 emotional distress alleged in this litigation. (Id.) And, as this was going on

                                                                                     8 (unbeknownst to Defense Counsel), Plaintiff and Plaintiff’s counsel were taking the

                                                                                     9 attenuated position that Mr. Hymes should not produce his notes (and instead provide

                                                                                    10 a letter of treatment). (Id.) Defendant spent considerable resources and efforts to meet
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 and confer and eventually obtain the records for its valid Subpoena much later than

                                                                                    12 the original compliance date stated in the Subpoena. (Id.)
REED SMITH LLP




                                                                                    13        This news is alarming but not surprising to Defendant, as it follows a pattern of
                                                                                    14 delay and interference in the discovery process. In fact, this interference comes on the

                                                                                    15 heels of text-messages Plaintiff produced relating to Mr. Garren, wherein Plaintiff

                                                                                    16 guided and in fact assisted in revising the “letter of treatment” that Mr. Garren wrote

                                                                                    17 and Plaintiff provided in the January/February 2020 timeframe in response to

                                                                                    18 Defendant’s Subpoena. (See Docket No. 76, Def’s Status Report and Docket No. 76-

                                                                                    19 1, Gehrke Declaration, Ex. I, Garren and Plaintiff communications). It was not until

                                                                                    20 Defendant expended great efforts and advanced a Motion to Compel Compliance

                                                                                    21 against Mr. Garren that Defendant received more documents. Unfortunately, this

                                                                                    22 pattern of obstruction appears to have been extended to Mr. Hymes’ records as well.

                                                                                    23        Ultimately, upon review of the documents from Mr. Hymes’ Subpoena
                                                                                    24 production, it appears Mr. Hymes did not heed Plaintiff’s direction and took detailed

                                                                                    25 notes during the therapy sessions. Gehrke Decl. ¶ 10. Nonetheless, it further illustrates

                                                                                    26 the ongoing discovery abuse by Plaintiff and Plaintiff’s counsel in this case. Also
                                                                                    27 during Plaintiff’s Deposition on September 29, 2020, he testified that he had been

                                                                                    28                                   8
                                                                                          DEFENDANT’S STATUS REPORT RE (1) DEFENDANT’S MOTION TO COMPEL
                                                                                         COMPLIANCE AND FOR SANCTIONS AGAINST MR. GARREN; (2) DEFENDANT’S
                                                                                              MOTION TO COMPEL AND FOR SANCTIONS AGAINST PLAINTIFF
                                                                                   Case 2:19-cv-03860-JAK-JC Document 92 Filed 10/06/20 Page 9 of 12 Page ID #:2826




                                                                                     1 directing other witness regarding their potential contact with Defense Counsel as it

                                                                                     2 relates to this litigation. (Id.)

                                                                                     3         While Defendant is pleased with the much delayed conclusion of this phase of
                                                                                     4 the discovery process and is thankful for the Court’s patience and guidance throughout

                                                                                     5 this process, Defendant maintains that it simply should not have taken nearly a year, a

                                                                                     6 Motion to Compel, and multiple status conferences with the Court to ensure Plaintiff

                                                                                     7 and Plaintiff’s counsel have complied with basic discovery obligations. Indeed, had

                                                                                     8 Defendant not expended tens of thousands of dollars and significant time attempting

                                                                                     9 to obtain documents and information which should have been provided months ago,

                                                                                    10 Defendant would not have had access to key material evidence that was previously
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 withheld but now which supports its defenses. Defendant would have been extremely

                                                                                    12 prejudiced and disadvantaged in this case if had not diligently fought to obtain this
REED SMITH LLP




                                                                                    13 information.

                                                                                    14         Thus, in light of the fact that Defendant first issued discovery in the summer
                                                                                    15 and fall of 2019 and is still now working with this Court to resolve all outstanding

                                                                                    16 issues, and in light of the clear abuse of the discovery process, Defendant maintains its

                                                                                    17 request for sanctions and respectfully asks this Court to issue sanctions against

                                                                                    18 Plaintiff and Plaintiff’s counsel.

                                                                                    19

                                                                                    20

                                                                                    21 Dated: October 6, 2020                        REED SMITH LLP
                                                                                    22                                                /s/ Michele Haydel Gehrke
                                                                                    23                                                Michele Haydel Gehrke
                                                                                                                                      Mona A. Razani
                                                                                    24                                                Attorneys for Defendant
                                                                                    25                                                UNITED AIRLINES, INC.

                                                                                    26
                                                                                    27

                                                                                    28                                    9
                                                                                           DEFENDANT’S STATUS REPORT RE (1) DEFENDANT’S MOTION TO COMPEL
                                                                                          COMPLIANCE AND FOR SANCTIONS AGAINST MR. GARREN; (2) DEFENDANT’S
                                                                                               MOTION TO COMPEL AND FOR SANCTIONS AGAINST PLAINTIFF
                                                                                   Case 2:19-cv-03860-JAK-JC Document 92 Filed 10/06/20 Page 10 of 12 Page ID #:2827




                                                                                      1                                  PROOF OF SERVICE
                                                                                      2        I am a resident of the State of California, over the age of eighteen years, and not
                                                                                        a party to the within action. I am employed in the office of a member of the bar of
                                                                                      3 this court at whose direction the service was made. My business address is REED
                                                                                        SMITH LLP, 355 S. Grand Avenue, Suite 2900, Los Angeles, California 90071.
                                                                                      4
                                                                                                On October 6, 202020, I served the following document(s) by the method
                                                                                      5 indicated below:

                                                                                      6           DEFENDANT’S STATUS REPORT RE: (1) DEFENDANT’S MOTION
                                                                                      7           TO COMPEL AND FOR SANCTIONS AGAINST MR. GARREN;
                                                                                                  AND (2) DEFENDANT’S MOTION TO COMPEL AND SANCTIONS
                                                                                      8           AGAINST PLAINTIFF
                                                                                      9 
                                                                                                by causing the document(s) listed above to be placed in a sealed envelope with
                                                                                     10         postage thereon fully prepaid, in the United States mail at Los Angeles,
                                                                                                California addressed as set forth below. I am readily familiar with the firm’s
                 A limited liability partnership formed in the State of Delaware




                                                                                     11
                                                                                                practice of collection and processing of correspondence for mailing. Under
                                                                                     12         that practice, it would be deposited with the U.S. Postal Service on that same
REED SMITH LLP




                                                                                                day with postage thereon fully prepaid in the ordinary course of business. I
                                                                                     13
                                                                                                am aware that on motion of the party served, service is presumed invalid if the
                                                                                     14         postal cancellation date or postage meter date is more than one day after the
                                                                                                date of deposit for mailing in this Declaration.
                                                                                     15

                                                                                     16        by transmitting via email to the parties at the email addresses listed below:

                                                                                     17
                                                                                        Edward Garren, MA, LMFT
                                                                                     18
                                                                                        1246 W. 58th Place
                                                                                     19 Los Angeles, CA 90044
                                                                                        EdwardGarrenMFT@gmail.com
                                                                                     20
                                                                                        Fax: 213-596-9082
                                                                                     21
                                                                                                I declare under penalty of perjury under the laws of the United States that the
                                                                                     22
                                                                                          above is true and correct. Executed on October 6, 2020, at Los Angeles, California.
                                                                                     23

                                                                                     24

                                                                                     25                                                          Charlyn Jones
                                                                                     26
                                                                                     27

                                                                                     28                                    10
                                                                                             DEFENDANT’S STATUS REPORT RE (1) DEFENDANT’S MOTION TO COMPEL
                                                                                            COMPLIANCE AND FOR SANCTIONS AGAINST MR. GARREN; (2) DEFENDANT’S
                                                                                                 MOTION TO COMPEL AND FOR SANCTIONS AGAINST PLAINTIFF
    Case 2:19-cv-03860-JAK-JC Document 92 Filed 10/06/20 Page 11 of 12 Page ID #:2828


Jones, Lyn

From:                            Jones, Lyn
Sent:                            Tuesday, October 6, 2020 3:55 PM
To:                              'EdwardGarrenMFT@gmail.com'
Cc:                              Mona Razani (MRazani@reedsmith.com); Gehrke, Michele Haydel
Subject:                         Chagas v. United Airlines, Inc.; USDC Case No. 2:19-cv-03860-JAK-JC
Attachments:                     Status Report.pdf; Decl. of M. Gehrke.pdf

Tracking:
Tracking                         Recipient                                  Delivery

                                 'EdwardGarrenMFT@gmail.com'

                                 Mona Razani (MRazani@reedsmith.com)        Delivered: 10/6/2020 3:55 PM

                                 Gehrke, Michele Haydel                     Delivered: 10/6/2020 3:55 PM




Mr. Garren,

Attached please find the following documents:

       DEFENDANT’S STATUS REPORT RE: (1) DEFENDANT’S MOTION TO COMPEL AND FOR SANCTIONS AGAINST MR.
        GARREN; AND (2) DEFENDANT’S MOTION TO COMPEL AND SANCTIONS AGAINST PLAINTIFF
       DECLARATION OF MICHELE HAYDEL GEHRKE ISO STATUS REPORT RE: (1) DEFENDANT’S MOTION TO COMPEL
        AND FOR SANCTIONS AGAINST MR. GARREN; AND (2) DEFENDANT’S MOTION TO COMPEL

Best regards,

Charlyn (Lyn) Jones
Legal Secretary
ReedSmith LLP
355 S. Grand Ave.
Suite 2900
Los Angeles, CA 90071‐1514
Direct Dial: (213) 457‐6435
Facsimile: (213) 457‐8080
E‐mail: Charlyn.Jones@reedsmith.com




                                                               1
    Case 2:19-cv-03860-JAK-JC Document 92 Filed 10/06/20 Page 12 of 12 Page ID #:2829


Jones, Lyn

From:                            Microsoft Outlook
To:                              EdwardGarrenMFT@gmail.com
Sent:                            Tuesday, October 6, 2020 3:55 PM
Subject:                         Relayed: Chagas v. United Airlines, Inc.; USDC Case No. 2:19-cv-03860-JAK-JC



Delivery to these recipients or groups is complete, but no delivery notification was sent by the
destination server:

EdwardGarrenMFT@gmail.com (EdwardGarrenMFT@gmail.com)

Subject: Chagas v. United Airlines, Inc.; USDC Case No. 2:19-cv-03860-JAK-JC




                                                          1
